DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 6/28/2021. In virtue of this request: 
Claims 8, 18, 25-28, 33-36 were previously canceled; and thus, 
Claims 1-7, 9-17, 19-24 and 29-32 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2021 has been considered by the examiner. 
Allowable Subject Matter
Claims 1, 11, 21 and 29 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, 21 and 29, applicant has amended the claims to include limitations reciting the vehicle are traveling in different directions (emphasis added) and that both vehicle are traveling along a roadway therefore none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims.
Regarding claims 2-7 and 9-10, the claim are allowed solely based upon dependency of allowed independent claim 1, and may not be allowable if presented independently.  

Regarding claims 12-17 and 19-20, the claim are allowed solely based upon dependency of allowed independent claim 11, and may not be allowable if presented independently.  
Regarding claims 22-24, the claim are allowed solely based upon dependency of allowed independent claim 21, and may not be allowable if presented independently.  
Regarding claims 30-32, the claim are allowed solely based upon dependency of allowed independent claim 29, and may not be allowable if presented independently.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 30, 2021